Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 17, 1998, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility *394determinations, which are supported by the record. The radio transmissions from the undercover purchaser and “ghost” officer provided a sufficiently specific description, particularly since defendant was arrested at the specified location shortly after the drug sale and was the only person present matching the description (see, People v Rampersant, 272 AD2d 202). Moreover, as the apprehending officer approached, the ghost officer pointed defendant out as the seller (see, People v McGriff, 232 AD2d 326, lv denied 89 NY2d 926). Accordingly, defendant was arrested upon probable cause. We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.